Citation Nr: 0217602	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  02-09 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death.  

(Entitlement to waiver of recovery of an overpayment of 
Section 306 death pension benefits is the subject of a 
separate decision by the Board of Veterans' Appeals)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDINGS OF FACT

1.  The VA's duty to assist the appellant in developing all 
evidence pertinent to the claim has been met.  

2.  There is no medical opinion of a nexus or link between 
the veteran's fatal occlusive coronary arteriosclerosis, 
with old thrombosis/cardiomegaly, with calcific aortic 
stenosis, and generalized arteriosclerosis and any VA 
medical treatment, or lack thereof.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death have 
not been met.  38 U.S.C.A. §§ 1151, 1310, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.312, 3.326(a), 3.358 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the May 1995 letter sent to the 
appellant and a June 2002 Statement of the Case, provided to 
both the appellant and her representative, provided notice 
to the appellant of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  
Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what she could do to 
help her claim, and notice of how her claim was still 
deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002).  No further assistance is necessary to comply with 
the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  

In February 1971, the veteran underwent open-heart surgery 
in a VA medical facility.  Following surgery, he was placed 
in the intensive care unit, where he stayed until early 
March 1971.  While he was in the intensive care unit of the 
VA hospital, the appellant, widow of the veteran, maintains 
that an electric blanket was placed on him, which she 
contends malfunctioned causing burns to the veteran's back, 
leg, right foot and both knees.  He remained hospitalized 
until June 8, 1971, when he left on a weekend pass and did 
not return.  He died, at home, on June 10, 1971.  

At the time of his death, the veteran was not service 
connected for any disability, although he was receiving 
nonservice-connected disability pension due to a heart 
condition, which was first shown in 1970.  At this point, 
the Board notes that, in general, an accrued benefits 
claimant is entitled to what was properly due to the veteran 
at the time of his death under existing ratings or decision, 
or based on evidence in the file at the date of death, and 
which were unpaid to the veteran for a period not to exceed 
two years.  See 38 U.S.C.A. § 5121(a); see also Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90, aff'd 102 F.3d 1236 (Fed. 
Cir. 1996).  However, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
benefits claim pending at the time of death, or else be 
entitled to such benefits under an existing rating or 
decision.  See 38 U.S.C.A. §§ 5101(a), 5121(a); see also 
Richard ex rel. Richard v. West, 161 F.3d 719, 722 (Fed. 
Cir. 1998).  An accrued benefits claim derives from the 
veteran's having had a claim pending at the date of death.  
See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
accrued benefits claimant basically has the right to stand 
in the shoes of the veteran and pursue his claim after his 
death.  See Zevalkink, 6 Vet. App. at 489-90.  In the 
veteran's case, he did not have a claim pending at the time 
of his death.  Hence, the law and regulations pertaining to 
accrued benefits are not applicable in this case.  

The autopsy report from the Manhattan Mortuary notes that 
the veteran had ulcerating granulating lesions on his right 
foot on his knees, and on his back, secondary to old burns.  
According to the medical examiner's report, the burns 
covered no more than about 5 percent of the body.  Following 
the autopsy, the diagnoses were severe cardiomegaly, with 
calcific aortic stenosis; generalized arteriosclerosis; 
occlusive coronary arteriosclerosis, with old thrombosis; 
pulmonary edema and congestion; and chronic passive 
congestion of liver and spleen.  The veteran's death 
certificate, signed by the medical examiner, listed the 
cause of death as occlusive coronary arteriosclerosis, with 
old thrombosis/cardiomegaly, with calcific aortic stenosis, 
and generalized arteriosclerosis.  

The appellant filed an administrative tort claim against the 
Government contending that, due to carelessness and 
negligence of VA medical personnel at the VA hospital 
following the veteran's open heart surgery in February 1971, 
an electric blanket was left on the veteran for an unusual 
and unreasonably long period of time causing burns to his 
skin, which resulted in his death.  In March 1976, the 
appellant accepted the sum of $7,000.00 in full settlement 
and satisfaction of any and all claims she has or may 
hereafter acquire against the Government on account of the 
incidents, transactions, occurrences or circumstances giving 
rise to her suit.  

In a September 1976 decision, the RO denied the appellant 
entitlement to service connection for the cause of the 
veteran's death.  The basis for the decision was that any 
burns sustained by the veteran during his VA hospital 
treatment in 1971 were not a contributing factor in the 
cause of his death.  The burns were not medically shown to 
have contributed substantially or materially, or that they, 
in combination with another disorder; or that the burns 
aided or lent assistance to the production of death.  The 
appellant was notified of the decision, as well as advised 
of her appellate rights, but she did not appeal the 
September 1976 decision.  Hence, it became final, in the 
absence of a showing of clear and unmistakable error in the 
decision.  The appellant has made no such allegation.  

In April 1994, VA received the appellant's claim for the 
cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151.  This is a separate and distinct 
disability claim from the cause of death claim denied by the 
RO in September 1976 and, therefore, is not subject to the 
reopening requirements pertaining to new and material 
evidence.  The provisions of 38 U.S.C.A. § 1151 provide an 
entirely different theory for benefits, although much of the 
evidence previously considered is similar if not the same.  
See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  

Under the provisions of 38 U.S.C.A. § 1151, if a veteran 
suffers an injury or an aggravation of a disorder as a 
result of VA hospitalization or medical or surgical 
treatment, and the injury or aggravation results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, then compensation, including disability, 
death, or dependency and indemnity compensation, is awarded 
in the same manner as if the additional disability or death 
were service connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. 
§ 3.800(a) (1998).  

The implementing regulation provides that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on 
which the claim is based will be compared with the physical 
condition subsequent thereto.  With regard to medical or 
surgical treatment, the veteran's physical condition prior 
to the disease or injury is the condition that the medical 
or surgical treatment was intended to alleviate.  
Compensation is not payable if the additional disability or 
death results from the continuation or natural progress of 
the disease or injury for which the veteran was hospitalized 
or treated.  See 38 C.F.R. § 3.358(b)(1), (2).  In addition, 
the additional disability or death must actually result from 
VA hospitalization or medical or surgical treatment and not 
be merely coincidental therewith.  In the absence of 
evidence satisfying this causation requirement, the mere 
fact that aggravation occurred would not suffice to make the 
additional disability or death compensable.  See 38 C.F.R. § 
3.358(c)(1), (2).  

Compensation is not payable for the necessary consequences 
of medical or surgical treatment properly administered with 
the express or implied consent of the veteran or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  See 38 C.F.R. § 3.358(c)(3).  Finally, if the 
evidence establishes that the proximate cause of additional 
disability or death was the veteran's willful misconduct or 
failure to follow instructions, the additional disability or 
death will not be compensable except in the case of a 
veteran who was incompetent.  See 38 C.F.R. § 3.358(c)(4).  

For claims filed prior to October 1, 1997, the appellant is 
not required to show fault or negligence in medical 
treatment.  See Brown v. Gardner, 115 S.Ct. 552 (1994).  But 
see 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) (a showing 
of negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997).  

In the appellant's case, she filed her claim for benefits 
under 38 U.S.C.A. § 1151 in April 1994, prior to the 
effective date of the amendment to 38 U.S.C.A. § 1151.  
Therefore, if the applicable statutory and regulatory 
criteria are met, this claim could be granted without 
evidence of either fault by VA or an intervening event not 
reasonably foreseeable.  Provided, in the appellant's case, 
the disability sustained by the veteran during his 1971 VA 
hospital treatment for a heart condition resulted in his 
death.  

The facts of the case are not in dispute.  While the veteran 
was in post-operative recovery in the intensive care unit 
following open-heart surgery in the VA hospital in February-
March 1971, he sustained burns to a total of 5 percent of 
his body.  He died in June 1971 of occlusive coronary 
arteriosclerosis, with old thrombosis/cardiomegaly, with 
calcific aortic stenosis, and generalized arteriosclerosis.  
Under the provisions of 38 U.S.C.A. § 1151, if a veteran 
suffers an injury or an aggravation of a disorder as a 
result of VA hospitalization or medical or surgical 
treatment, and the injury or aggravation results in 
additional disability or death, benefits are awarded in the 
same manner as if the additional disability or death were 
service connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. 
§ 3.800(a) (1998).  

Dependency and indemnity compensation (DIC) may be awarded 
to a surviving spouse upon the service-connected death of 
the veteran, with service connection determined according to 
the standards applicable to disability compensation.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  

A service-connected disability may be either the principal 
or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  
A disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  See 38 C.F.R. § 3.312(b).  A 
disability is a contributory cause of death if it 
contributed substantially or materially to the cause of 
death, combined to cause death, or aided or lent assistance 
to producing death.  See 38 C.F.R. § 3.312(c).  

Although the appellant maintains that the veteran's death 
was caused by the burns he sustained during his 1971 VA 
hospital treatment, the medical evidence does not support 
that contention.  Both the veteran's autopsy report and 
death certificate show the cause of death to be his heart 
condition.  No where is there medical opinion of a nexus, or 
link, between the burns he sustained many months earlier 
were a principal or contributory cause of death, or that the 
burns contributed substantially or materially to the cause 
of death, combined to cause death, or aided or lent 
assistance to producing death.  Without such competent 
medical evidence of a nexus, the claim for entitlement to 
service connection for the cause of the veteran's death 
under the provisions of 38 U.S.C.A. § 1151 must fail.  

While the appellant sincerely believes that the burns the 
veteran sustained while undergoing treatment for a heart 
condition in a VA medical facility either caused or hastened 
the veteran's death, the Board would like to emphasize that 
it is the province of trained health care professional to 
enter conclusions that require medical opinion, such as the 
etiology of the cause of the veteran's death, as well as any 
etiological medical condition associated with his fatal 
heart condition.  In this case, the appellant's evidentiary 
assertions are found to be inherently incredible when viewed 
in the context of the total record.  While she may be 
competent to offer evidence regarding her observations of 
her husband's coping with his post-operative recovery and 
description of his burns, see Savage v. Gober, 10 Vet. App. 
489 (1997), she is not competent to diagnose the 
relationship between his burns and the cause of his death 
due his fatal heart condition; hence, her contentions in 
this regard have no probative value.  An appropriate medical 
expert must identify such a relationship, which involves a 
medical diagnosis (and nexus to the cause of the veteran's 
death).  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  A 
claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 2 
Vet. App 609, 611 (1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable 
basis for granting service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); see 
also 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
the cause of the veteran's death is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

